O’Donnell, J.,
concurring.
{¶ 48} While I concur with the majority’s opinion, I write separately to point out that the record before us reveals that the school board, for the purposes of this appeal, concedes that school officials failed to report the alleged abuse of Amanda, in violation of R.C. 2151.421. The issue of whether R.C. 2151.421 was in fact violated, however, is an issue of fact that remains to be litigated on remand.
{¶ 49} The statute in question, R.C. 2151.421(A)(1)(a), provides in part that no statutorily designated person, “who is acting in an official or professional capacity and knows or suspects that a child under eighteen years of age * * * has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child, shall fail to immediately report that knowledge or suspicion” to the appropriate authority.
{¶ 50} Pursuant to the plain language of that statute, the duty to report is triggered only when an official knows or suspects that a child has suffered or faces a threat of suffering any wound, injury, disability, or condition that reasonably indicates abuse or neglect. The determination regarding whether the duty to report arose is a question of fact. See, generally, Sprouse v. Lucas Cty. Bd. of Edn. (Mar. 12, 1999), Lucas App. No. L-98-1098, 1999 WL 128636 (concluding that a genuine issue of material fact existed as to whether the *217teacher’s conduct constituted abuse thereby triggering the school board’s duty to report, pursuant to R.C. 2151.421). Accordingly, a student’s report of sexual abuse may or may not trigger the duty to report, depending upon the circumstances of a particular case.
{¶ 51} Here, the issue of whether the principal had a duty to report Amanda’s allegation of abuse remains to be litigated upon remand. We do know from the record before us that the principal, upon learning of the allegations, conducted an investigation, concluded that the allegations were unfounded, and, according to Amanda, expelled her from school. If school officials did not violate the reporting statute, then the board’s immunity remains intact.